DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (USPGPUB DOCUMENT: 2018/0374776, hereinafter Liu) in view of Fujiwara (USPGPUB DOCUMENT: 2016/0324031, hereinafter Fujiwara).

Re claim 1 Liu discloses in Fig 5 an electronic system, comprising:
a plurality of heat sources(240/244/248)(since 240/244/248 are semiconductor dies, this may be interpreted as a plurality of heat sources)[0031, 0035],
wherein at least two of the plurality of heat sources(240/244/248) vary in height, and
wherein each of the plurality of heat sources(240/244/248) includes a first side(top side) and a second side(bottom side);
a substrate(232) having a first side(top side) and a second side(bottom side),
wherein the second side(bottom side) of each of the plurality of heat sources(240/244/248) is positioned adjacent to the first side(top side) of the substrate(232);
a cover member(234) provided above the plurality of heat sources(240/244/248); and
a thermal interface material(242/246/250) provided between the cover member(234) and the first side(top side) of one of the at least two heat sources(240/244/248) that vary in height.

Liu does not specifically teach a sintering thermal interface material

Fujiwara discloses a sintering thermal interface material[0068]

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Fujiwara to replace the material of Liu’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  



Re claim 2 Liu and Fujiwara disclose the electronic system of claim 1, further comprising the sintering [0068 of Fujiwara] thermal interface material(242/246/250) provided between the cover member(234) and the first side(top side) of a remainder of the at least two heat sources(240/244/248) that vary in height.

Re claim 3 Liu and Fujiwara disclose the electronic system of claim 1, further comprising a solder[0068 of Fujiwara] thermal interface material(242/246/250) provided between the cover member(234) and the first side(top side) of another of the at least two heat sources(240/244/248) that vary in height.

Re claim 4 Liu and Fujiwara disclose the electronic system of claim 3, further comprising the sintering [0068 of Fujiwara] thermal interface material(242/246/250) provided between the cover member(234) and the first side(top side) of a remainder of the at least two heat sources(240/244/248) that vary in height.

Re claim 5 Liu and Fujiwara disclose the electronic system of claim 1, wherein the sintering [0068 of Fujiwara] thermal interface material(242/246/250) includes a sintering (silver paste)[0068 of Fujiwara] paste such as a metal sintering paste.

Re claim 6 Liu and Fujiwara disclose the electronic system of claim 5, wherein the metal sintering paste includes at least one of a nanoparticle Ag or Cu sintering (sintered silver nanoparticles)[0068 of Fujiwara] paste.


Re claim 8 Liu discloses in Fig 5 an semiconductor package, comprising:
a plurality of semiconductor devices(240/244/248),
wherein at least two of the plurality of semiconductor devices(240/244/248) vary in height, and
wherein each of the plurality of semiconductor devices(240/244/248) includes a first side(top side) and a second side(bottom side);
a substrate(232) having a first side(top side) and a second side(bottom side),
wherein the second side(bottom side) of each of the plurality of semiconductor devices(240/244/248) is positioned adjacent to the first side(top side) of the substrate(232);
a cover member(234) provided above the plurality of semiconductor devices(240/244/248); and
a thermal interface material(242/246/250) provided between the cover member(234) and the first side(top side) of one of the at least two semiconductor devices(240/244/248) that vary in height.

Liu does not specifically teach a sintering thermal interface material

Fujiwara discloses a sintering thermal interface material[0068]

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Fujiwara to replace the material of Liu’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Re claim 9 Liu and Fujiwara disclose the semiconductor package of claim 8, further comprising the sintering [0068 of Fujiwara] thermal interface material(242/246/250) provided between the cover member(234) and the first side(top side) of a remainder of the at least two semiconductor devices(240/244/248) that vary in height.

Re claim 10 Liu and Fujiwara disclose the semiconductor package of claim 8, further comprising a solder [0068 of Fujiwara] thermal interface material(242/246/250) provided between the cover member(234) and the first side(top side) of another of the at least two semiconductor devices(240/244/248) that vary in height.

Re claim 11 Liu and Fujiwara disclose the semiconductor package of claim 10, further comprising the sintering [0068 of Fujiwara] thermal interface material(242/246/250) provided between the cover member(234) and the first side(top side) of a remainder of the at least two semiconductor devices(240/244/248) that vary in height.

Re claim 12 Liu and Fujiwara disclose the semiconductor package of claim 8, wherein the sintering [0068 of Fujiwara] thermal interface material(242/246/250) includes a sintering paste such as a metal sintering (silver paste)[0068 of Fujiwara] paste.

Re claim 13 Liu and Fujiwara disclose the semiconductor package of claim 12, wherein the metal sintering paste includes at least one of a nanoparticle Ag or Cu sintering (sintered silver nanoparticles)[0068 of Fujiwara]  paste.

Re claim 15 Liu discloses in Fig 5 a method for forming a semiconductor package, comprising:
providing a substrate(232) having a first side(top side) and a second side(bottom side);
providing a plurality of semiconductor devices(240/244/248),
wherein at least two of the plurality of semiconductor devices(240/244/248) vary in height and wherein each of the plurality of semiconductor devices(240/244/248) includes a first side(top side) and a second side(bottom side);
connecting the plurality of semiconductor devices(240/244/248) to the substrate(232),
wherein the second side(bottom side) of each of the plurality of semiconductor devices(240/244/248) is positioned adjacent to the first side(top side) of the substrate(232);
providing a cover member(234) above the plurality of semiconductor devices(240/244/248); and
providing a thermal interface material(242/246/250) between the cover member(234) and the first side(top side) of one of the at least two semiconductor devices(240/244/248) that vary in height.

Liu does not specifically teach a sintering thermal interface material

Fujiwara discloses a sintering thermal interface material[0068]

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Fujiwara to replace the material of Liu’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  

Re claim 16 Liu and Fujiwara disclose the method of claim 15, further comprising providing the sintering [0068 of Fujiwara] thermal interface material(242/246/250) between the cover member(234) and the first side(top side) of a remainder of the at least two semiconductor devices(240/244/248) that vary in height.

Re claim 17 Liu and Fujiwara disclose the method of claim 15, further comprising providing a solder [0068 of Fujiwara] thermal interface material(242/246/250) between the cover member(234) and the first side(top side) of another of the at least two semiconductor devices(240/244/248) that vary in height.

Re claim 18 Liu and Fujiwara disclose the method of claim 17, further comprising providing the sintering [0068 of Fujiwara] thermal interface material(242/246/250) between the cover member(234) and the first side(top side) of a remainder of the at least two semiconductor devices(240/244/248) that vary in height.

Re claim 19 Liu and Fujiwara disclose the method of claim 15, further comprising providing the sintering [0068 of Fujiwara] thermal interface material(242/246/250) on a center portion (since the TIM is on the entirety of the top side of 240/244/248, this may be interpreted as providing the sintering thermal interface material on a center portion) of the first side(top side) of the one of the at least two semiconductor devices(240/244/248).

Re claim 20 Liu and Fujiwara disclose the method of claim 15, further comprising:
Measuring (a different thermal interface material (TIM) is applied to each die that has a different z-height or a different z-height variation or a different distance from the die to the heat spreader)[0049 of Liu] an amount of the sintering [0068 of Fujiwara] thermal interface material(242/246/250) on the first side(top side) of the one of the at least two semiconductor devices(240/244/248) that vary in height prior[0050 of Liu] to providing a cover member(234) above the plurality of semiconductor devices(240/244/248); and
providing additional sintering [0068 of Fujiwara] thermal interface material(242/246/250) on the first side(top side) of the one of the at least two semiconductor devices(240/244/248) if the amount fails to exceed a predetermined amount(selection and fabrication of a particular TIM is selected based at least on the expected distance between the die and the heat spreader and the z-height variations)[0049 of Liu].

Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (USPGPUB DOCUMENT: 2018/0374776, hereinafter Liu) and Fujiwara in view of Su (USPGPUB DOCUMENT: 2011/0147916, hereinafter Su).

Re claim 7 Liu and Fujiwara disclose the electronic system of claim 3, 

Liu and Fujiwara do not disclose wherein the solder [0068 of Fujiwara] thermal interface material(242/246/250) includes solder preforms.

Su discloses wherein the solder thermal interface material includes solder preforms[0052].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Su to the teachings of Liu and Fujiwara in order to have the preform of the solder thermal interface material fitted to the chips[0055, Su]



Re claim 14 Liu and Fujiwara disclose the semiconductor package of claim 10, 

Liu and Fujiwara do not disclose wherein the solder [0068 of Fujiwara] thermal interface material(242/246/250) includes solder preforms.

Su discloses wherein the solder thermal interface material includes solder preforms[0052].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Su to the teachings of Liu and Fujiwara in order to have the preform of the solder thermal interface material fitted to the chips[0055, Su]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819